DETAILED ACTION
	This office action is in response to the communication filed on October 25, 2021. Clams 1, 4-8, 11-15, 18-20, and 22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 1, 4-8, 11-15, 18-20, and 22 are allowed.
The prior art of record Patel (US Pub 2014/0122059) discloses receiving a voice message including a search request from a first terminal, parsing out a search keyword from the voice message, performing a search operation suing the keyword to obtain a 
The prior art of record Bakar (US Pub 2018/0350359) discloses receiving a voice message initiation request from a second terminal in response to a voice search button displayed on the second terminal being selected and sending a prompt message to an interaction application of a first terminal prompting the first terminal to input a voice message.
The prior art of record Ren (US Pub 2015/0304301) discloses in response to an initiation request determining that a second terminal is associated with a user account logged onto an interaction application executed on a first terminal corresponding to a video playback program on a second terminal.
The prior art of record Fan (US Pub 2015/0072653) discloses a user account following in an interaction application a public account corresponding to a second terminal, and sending information through the public account.
The prior art of record Gissara (US Pub 2015/0287069) discloses voice commands for activating television and a user interacting by sending message to social network account linked with the user’s account of a personal digital engine.
The prior art of record Chang (US Pub 2014/0253319) discloses and outputting electronic device linked to a user account.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1, 8, and 15 such as “in response to receiving a voice message initiation request from a second terminal in response to a voice search button displayed on the second terminal being selected, determining that 
The dependent claims 4-7, 11-14, 18-20, and 22, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        November 20, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164